DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 2/6/2021 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "thin" in claim 15 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells").
	Regarding claim 1, McMeekin discloses a triple-junction all-perovskite photovoltaic device (Figure 3A) comprising: a first transparent conducting oxide (TCO) substrate (bottom FTO layer in Fig. 3A); a first electron-transport layer (ETL) located on top of the first TCO substrate (bottom tin oxide layer in Fig. 3A); a first perovskite halide film located on top of the first ETL (bottom perovskite layer in Fig. 3A); a first hole-transport layer (HTL) located on top of the first perovskite halide film (bottom Spiro-OMeTAD layer in Fig. 3A); a second ETL located on top of the first HTL (middle PCBM 3) in Fig. 3A); a second HTL located on top of the second perovskite halide film (middle Spiro-OMeTAD layer in Fig. 3A); a transparent conducting polymer layer located on top of the second HTL (ITO NPs/PEDOT:PSS on top of middle Spiro-OMeTAD layer in Fig. 3A); a second TCO substrate located on top of the transparent conducting polymer (ITO on top of PEDOT:PSS above middle cell in Fig. 3A); a third ETL located on top of the second TCO substrate (top PCBM layer in Fig. 3A); a third perovskite halide film located on top of the third ETL (top perovskite layer in Fig. 3A); a third HTL located on top of the third perovskite halide film (top Spiro-(TFSI)2 layer in Fig. 3A); and a metal layer located on top of the third HTL (Ag layer at top of Fig. 3A).
	Regarding claim 14, McMeekin discloses all the claim limitations as set forth above. McMeekin further discloses the metal layer consists of silver (Ag layer at top of Fig. 3A), and the metal layer has an external contact attached to it (the data shown in Figures 3C, 3D, 3E necessitate the attachment of an external electrical contact; note: the term "attached" does not require direct physical contact or the absence of intermediate structural components).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above.
	Regarding claim 2, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin shows a 2 micron substrate under the FTO layer in Figure 3B, McMeekin does not explicitly disclose the substrate is glass.  
	McMeekin discloses in Figure 1A a glass substrate under an FTO layer.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the substrate in Figure 3B of McMeekin of glass as disclosed in Figure 1A, because the use of glass as a substrate in a photovoltaic device amounts to the use of a known material in the art for its intended purpose to achieve an expected result.  Additionally, the term "coated" is directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	McMeekin discloses the first TCO substrate has an external electrical contact attached (the data shown in Figures 3C, 3D, 3E necessitate the attachment of an external electrical contact; note: the term "attached" does not require direct physical contact or the absence of intermediate structural components).
	With regard to the limitation "wherein the first TCO substrate is located on the surface of the device that is exposed to sunlight", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claims 3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Zhu et al. (US 2018/0005762).
	Regarding claim 3, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin does disclose the first ETL consists of tin oxide (bottom tin oxide layer in Fig. 3A), McMeekin does not explicitly disclose the first ETL consists of zinc oxide, and wherein the first ETL has a width greater than or equal to 40 nanometers but less than or equal to 50 nanometers.
	Zhu discloses a perovskite photovoltaic device and further discloses the use of zinc oxide or tin oxide as an ETL ([0078]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use zinc oxide, as disclosed by Zhu, instead of tin oxide, because as evidenced by Zhu, the use of zinc oxide in place of tin oxide amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using zinc oxide in place of tin oxide based on the teaching of Zhu.
	Modified McMeekin further discloses the first ETL has a width equal to 50 nm (Zhu - [0078] L5).
	Regarding claim 6, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin does disclose the second ETL consists of PCBM (middle PCBM layer in Fig. 3A), McMeekin does not explicitly disclose the second ETL consists of zinc oxide, and wherein the second ETL has a width greater than or equal to 40 nanometers but less than or equal to 50 nanometers.
	Zhu discloses a perovskite photovoltaic device and further discloses the use of zinc oxide or PCBM as an ETL ([0078]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use zinc oxide, as disclosed by Zhu, instead of PCBM, because as evidenced by Zhu, the use of zinc oxide in place of PCBM amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using zinc oxide in place of PCBM based on the teaching of Zhu.
	Modified McMeekin further discloses the second ETL has a width equal to 50 nm (Zhu - [0078] L5).
	Regarding claim 11, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin does disclose the third ETL consists of PCBM (top PCBM layer in Fig. 3A), McMeekin does not explicitly disclose the third ETL consists of zinc oxide, and wherein the third ETL has a width greater than or equal to 40 nanometers but less than or equal to 50 nanometers.
	Zhu discloses a perovskite photovoltaic device and further discloses the use of zinc oxide or PCBM as an ETL ([0078]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use zinc oxide, as disclosed by Zhu, instead of PCBM, because as evidenced by Zhu, the use of zinc oxide in place of PCBM amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when using zinc oxide in place of PCBM based on the teaching of Zhu.
	Modified McMeekin further discloses the third ETL has a width equal to 50 nm (Zhu - [0078] L5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Unger et al. ("Roadmap and roadblocks for the band gap tunability of metal halide perovskites") and Robinson et al. (US 2018/0175112).
	Regarding claim 4, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin does disclose the first photoactive region consists of a perovskite material of the formula FA0.83Cs0.17Pb(Br0.7I0.3)3, McMeekin does not explicitly disclose the first photoactive region consists of MAPbI3.
	Unger discloses a multijunction perovskite solar cell (abstract) and further discloses the use of FA1-yCsyPb(BrxI1-x)3, MAPbI3, FAPbI3, and other perovskite compounds (Figures 1, 2 and 4), and discloses tunability of the bandgap of the perovskite material class (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the perovskite compounds disclosed by Unger, including MAPbI3 and FAPbI3 for the first and second photoactive regions, respectively, depending on the desired bandgap. As evidenced by Unger, the use of MAPbI3 in place of FA1-yCsyPb(BrxI1-x)3 as a perovskite material in a photoactive region of a solar cell is based on the desired bandgap, and one of ordinary skill would have found it obvious to use one perovskite material in place of the other dependent upon the desired bandgap.
	While McMeekin does disclose sub-cells should generate equal current density which can be achieved through carefully tuning the band gap and thickness of each junction (lines 5 and 6 of Result and Discussion section on page 389), McMeekin does not explicitly disclose the first photoactive region has a width greater than or equal to 800 nanometers but less than or equal to 900 nanometers.
	Robinson discloses a multijunction photovoltaic device and further discloses the thickness of the layer of perovskite material in the photovoltaic device may for instance be from 100 nm to 1000 nm ([0165] L11-12).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the perovskite layer of modified McMeekin with a thickness within the range disclosed by Robinson, including greater than or equal to 800 nm but less than or equal to 900 nm, because the use of a thickness within the range disclosed by Robinson amounts to the use of a known thickness in the art for a perovskite layer in a photovoltaic device, and one of ordinary skill would have a reasonable expectation of success when using a thickness greater than or equal to 800 nm but less than or equal to 900 nm based on the teaching of Robinson. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, as the photovoltaic device cost of manufacture and efficiency of operation (as evidenced in paragraph [0165] of Robinson, and lines 5 and 6 of Result and Discussion section on page 389 of McMeekin) are variables that can be modified, among others, by adjusting said thickness of the perovskite material, the precise perovskite material layer thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed perovskite material layer thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the perovskite material in modified McMeekin to obtain the desired balance between the cost of manufacture and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	With regard to the limitations "wherein the first photoactive region has a bandgap approximately equal to 1.6 electron volts", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Qi et al. (US 2018/0114648).
	Regarding claim 5, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin discloses the first HTL consists of Spiro-OMeTAD (bottom Spiro-OMeTAD layer in Fig. 3A), McMeekin does not explicitly disclose the first HTL consists of PTAA.
	Qi discloses a perovskite solar cell and further discloses examples of hole transport materials for use for forming HTL's in perovskite-based devices including Spiro-OMeTAD and PTAA ([0028] - [0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use PTAA, as disclosed by Qi, as the first HTL in McMeekin, because as evidenced by Qi, the use of PTAA in place of Spiro-OMeTAD as a hole transport material in a photovoltaic device amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when substituting one hole transport material in place of the other based on the teaching of Qi.
	McMeekin does not explicitly disclose the first HTL has a width greater than or equal to 200 nanometers but less than or equal to 300 nanometers.
	Qi discloses a photovoltaic device and further discloses an HTL layer with a thickness of about 400 nm ([0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the HTL layer of modified McMeekin with the thickness disclosed by Qi, because the thickness disclosed is a known thickness in the art for hole transport layers in photovoltaic devices, and one of ordinary skill would have a reasonable expectation of success when using the thickness disclosed by Qi for the hole transport layer in modified McMeekin. With regard to the disclosure of about 400 nm, although Qi does not explicitly teach that the thickness is greater than or equal to 200 nanometers but less than or equal to 300 nanometers, it is the examiner’s position that the disclosed values are close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Regarding claim 8, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin discloses the second HTL consists of Spiro-OMeTAD (middle Spiro-OMeTAD layer in Fig. 3A), McMeekin does not explicitly disclose the second HTL consists of PTAA.
	Qi discloses a perovskite solar cell and further discloses examples of hole transport materials for use for forming HTL's in perovskite-based devices including Spiro-OMeTAD and PTAA ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use PTAA, as disclosed by Qi, as the second HTL in McMeekin, because as evidenced by Qi, the use of PTAA in place of Spiro-OMeTAD as a hole transport material in a photovoltaic device amounts to the use of a functionally equivalent material in place of the other, and one of ordinary skill would have a reasonable expectation of success when substituting one hole transport material in place of the other based on the teaching of Qi.
	McMeekin does not explicitly disclose the second HTL has a width greater than or equal to 200 nanometers but less than or equal to 300 nanometers.
	Qi discloses a photovoltaic device and further discloses an HTL layer with a thickness of about 400 nm ([0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the HTL layer of modified McMeekin with the thickness disclosed by Qi, because the thickness disclosed is a known thickness in the art for hole transport layers in photovoltaic devices, and one of ordinary skill would have a reasonable expectation of success when using the thickness disclosed by Qi for the hole transport layer in modified McMeekin. With regard to the disclosure of about 400 nm, although Qi does not explicitly teach that the thickness is greater than or equal to 200 nanometers but less than or equal to 300 nanometers, it is the examiner’s position that the disclosed values are close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Regarding claim 13, McMeekin discloses all the claim limitations as set forth above. 
	McMeekin does not explicitly disclose the third HTL consists of PTAA.
	Qi discloses a perovskite solar cell and further discloses examples of hole transport materials for use for forming HTL's in perovskite-based devices including PTAA ([0028] - [0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use PTAA, as disclosed by Qi, as the first HTL in McMeekin, because as evidenced by Qi, the use of PTAA as a hole transport material in a photovoltaic device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when substituting one hole transport material in place of the other based on the teaching of Qi.
	McMeekin does not explicitly disclose the third HTL has a width greater than or equal to 200 nanometers but less than or equal to 300 nanometers.
	Qi discloses a photovoltaic device and further discloses an HTL layer with a thickness of about 400 nm ([0042]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the HTL layer of modified McMeekin with the thickness disclosed by Qi, because the thickness disclosed is a known thickness in the art for hole transport layers in photovoltaic devices, and one of ordinary skill would have a reasonable expectation of success when using the thickness disclosed by Qi for the hole transport layer in modified McMeekin. With regard to the disclosure of about 400 nm, although Qi does not explicitly teach that the thickness is greater than or equal to 200 nanometers but less than or equal to 300 nanometers, it is the examiner’s position that the disclosed values are close enough that one of ordinary skill in the art at the time of the invention would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Unger et al. ("Roadmap and roadblocks for the band gap tunability of metal halide perovskites") and Kurebayashi et al. (US 2018/0212086).
	Regarding claim 7, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin does disclose the second photoactive region consists of a perovskite material of the formula MAPbI3, McMeekin does not explicitly disclose the first photoactive region consists of FAPbI3.
	Unger discloses a multijunction perovskite solar cell (abstract) and further discloses the use of MAPbI3, FAPbI3, and other perovskite compounds (Figures 1, 2 and 4), and discloses tunability of the bandgap of the perovskite material class (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the perovskite compounds disclosed by Unger, including MAPbI3 and FAPbI3 for the first and second photoactive regions, respectively, depending on the desired bandgap. As evidenced by Unger, the use of FAPbI3 in place of MAPbI3 as a perovskite material in a photoactive region of a solar cell is based on the desired bandgap, and one of ordinary skill would have found it obvious to use one perovskite material in place of the other dependent upon the desired bandgap.
	While McMeekin does disclose sub-cells should generate equal current density which can be achieved through carefully tuning the band gap and thickness of each junction (lines 5 and 6 of Result and Discussion section on page 389), McMeekin does not explicitly disclose the second photoactive region has a width greater than or equal to 1,300 nanometers but less than or equal to 1,400 nanometers.
	Kurebayashi discloses a photovoltaic device and further discloses the thickness of the layer of perovskite material in the photovoltaic device is 5 nm to 5,000 nm ([0093]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the perovskite layer of modified McMeekin with a thickness within the range disclosed by Kurebayashi, including greater than or equal to 1,300 nanometers but less than or equal to 1,400 nanometers, because the use of a thickness within the range disclosed by Kurebayashi amounts to the use of a known thickness in the art for a perovskite layer in a photovoltaic device, and one of ordinary skill would have a reasonable expectation of success when using a thickness greater than or equal to 1,300 nanometers but less than or equal to 1,400 nanometers based on the teaching of Kurebayashi. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, as the photovoltaic device cost of manufacture and efficiency of operation (as evidenced in lines 5 and 6 of Result and Discussion section on page 389 of McMeekin) are variables that can be modified, among others, by adjusting said thickness of the perovskite material, the precise perovskite material layer thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed perovskite material layer thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the perovskite material in modified McMeekin to obtain the desired balance between the cost of manufacture and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	With regard to the limitations "wherein the second photoactive region has a bandgap approximately equal to 1.48 electron volts", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Wahid ("Enhancement of Photo-Conversion Efficiency of Perovskite Solar Cells using Heterojunction Bipolar Transistor Configuration") and Liao (US 2020/0402727).
	Regarding claim 9, McMeekin discloses all the claim limitations as set forth above. 
	McMeekin does not explicitly disclose the transparent conducting polymer has an external electrical contact attached, wherein the transparent conducting polymer layer consists of P3HT, and wherein the transparent conducting polymer layer has a width greater than or equal to 300 nanometers but less than or equal to 400 nanometers.
	Wahid discloses a three terminal multijunction perovskite solar cell (Figure 3.1c on page 42) and further discloses a transparent conducting polymer with an external electrical contact attached (HTM in Figure 3.1c on page 42).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach an external electrical contact, as disclosed by Wahid, to the transparent conducting polymer of McMeekin, because the structural arrangement amounts to a known configuration in the art, as evidenced by Wahid, and one of ordinary skill would have a reasonable expectation of success when including an external electrical contact to the transparent conducting polymer of McMeekin based on the teaching of Wahid.  
	Modified McMeekin does not explicitly disclose the transparent conducting polymer layer consists of P3HT.
	Wahid discloses a transparent conducting polymer layer in a perovskite solar cell consists of P3HT (page 20, line 3 in Section 1.3.1.4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the transparent conducting polymer layer of modified McMeekin with P3HT because as evidenced by Wahid, the use of P3HT as a transparent conducting polymer layer in a perovskite solar cell amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	Modified McMeekin does not explicitly disclose the transparent conducting polymer layer has a width greater than or equal to 300 nm but less than or equal to 400 nm.
	Liao discloses a photovoltaic cell containing a P3HT transparent conducting polymer with a width of 100 nm to 500 nm ([0031] L8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the transparent conducting polymer layer of modified McMeekin with a P3HT layer and thickness in the range disclosed by Liao, because the use of a P3HT layer with the thickness disclosed by Liao amounts to the use of a known material and thickness in the art for a transparent conducting polymer layer in a solar cell, and one of ordinary skill would have a reasonable expectation of success when employing a P3HT layer with the thickness disclosed for the transparent conducting polymer layer of modified McMeekin based on the teaching of Liao.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Hovel (US 9,882,076) and Aswani et al. (US 2016/0141112).
	Regarding claim 10, McMeekin discloses all the claim limitations as set forth above.  
	McMeekin does not explicitly disclose the second TCO substrate has an external electrical contact attached.
	Hovel discloses a multi-junction photovoltaic device (C5/L5-8) and further discloses TCO substrates with an external electrical contact between each of the respective cells (C6/L49-56).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include external electrical contacts, as disclosed by Hovel, attached to the TCO substrates of McMeekin, because the configuration is a known structural arrangement in the art in which solar cells with different bandgaps are stacked in order to maximize light absorption (Hovel - C5/L5-20).
	While modified McMeekin does disclose the second TCO substrate is an ITO layer (McMeekin - ITO on top of PEDOT:PSS above middle cell in Fig. 3A; Hovel - C6/L50-51), and further discloses the TCO layer is on a glass substrate (Hovel - C1/L64, C5/L5-8, C6/L47); modified McMeekin does not explicitly disclose the second TCO substrate consists of fluorine-doped tin oxide (FTO)-coated glass.
	Aswani discloses a perovoskite photovoltaic device and further discloses the use of either ITO or FTO coated on a transparent substrate such as glass ([0039]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include FTO instead of ITO on the glass substrate of modified McMeekin because as evidenced by Aswani, the use of FTO in place of ITO in a photovoltaic device amounts to the use of a functionally equivalent material in place of another, and one of ordinary skill would have a reasonable expectation of success when substituting one TCO layer for the other based on the teaching of Aswani.
	It is noted that the term "coated" is directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Jacobsson et al. ("Exploration of the compositional space for mixed lead halogen perovskites for high efficiency solar cells") and Kurebayashi et al. (US 2018/0212086).
	Regarding claim 12, McMeekin discloses all the claim limitations as set forth above. 
	While McMeekin does disclose the third photoactive region consists of a perovskite material of the formula MAPb0.75Sn0.25I3, McMeekin does not explicitly disclose the third photoactive region consists of MA0.5FA0.5Pb0.75Sn0.25I3.
	Jacobsson discloses a multijunction perovskite solar cell (abstract) and further discloses the use of mixed perovskites with differing ratios of methylammonium and formamidinium (abstract; y-axis of Fig. 1 discloses MA0.5FA0.5) and discloses tunability of the bandgap and properties of the perovskite material class (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the ratio of methylammonium to formamidinium in the perovskite of the third photoactive region of McMeekin to MA0.5FA0.5, as disclosed by Jacobsson, instead of MA1.0 in the MA1.0Pb0.75Sn0.25I3 perovskite of McMeekin, because as disclosed by Jacobsson, small changes in the composition of the perovskite were found to have a large impact on the properties of the materials and the device performance (abstract).  One of ordinary skill would have found it obvious to change the ratio of methylammonium to formamidinium in the perovskite compound of McMeekin in order to adjust the bandgap, properties, and device performance of the photovoltaic device (Jacobsson - abstract).   
	While McMeekin does disclose sub-cells should generate equal current density which can be achieved through carefully tuning the band gap and thickness of each junction (lines 5 and 6 of Result and Discussion section on page 389), McMeekin does not explicitly disclose the third photoactive region has a width greater than or equal to 1,500 nanometers but less than or equal to 1,600 nanometers.
	Kurebayashi discloses a photovoltaic device and further discloses the thickness of the layer of perovskite material in the photovoltaic device is 5 nm to 5,000 nm ([0093]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the perovskite layer of modified McMeekin with a thickness within the range disclosed by Kurebayashi, including greater than or equal to 1,500 nanometers but less than or equal to 1,600 nanometers, because the use of a thickness within the range disclosed by Kurebayashi amounts to the use of a known thickness in the art for a perovskite layer in a photovoltaic device, and one of ordinary skill would have a reasonable expectation of success when using a thickness greater than or equal to 1,500 nanometers but less than or equal to 1,600 nanometers based on the teaching of Kurebayashi. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, as the photovoltaic device cost of manufacture and efficiency of operation (as evidenced in lines 5 and 6 of Result and Discussion section on page 389 of McMeekin) are variables that can be modified, among others, by adjusting said thickness of the perovskite material, the precise perovskite material layer thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed perovskite material layer thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the perovskite material in modified McMeekin to obtain the desired balance between the cost of manufacture and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	With regard to the limitations "wherein the third photoactive region has a bandgap approximately equal to 1.33 electron volts", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McMeekin et al. ("Solution Processed All Perovskite Multi-junction Solar Cells") as applied to claim 1 above, in view of Oizumi et al. (US 2012/0305079).
	Regarding claim 15, McMeekin discloses all the claim limitations as set forth above. 
	McMeekin does not explicitly disclose the photovoltaic device is encapsulated in a thin, plastic material comprising polyimide.
	Oizumi discloses a photovoltaic device encapsulated in a thin plastic material comprising polyimide ([0062]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a polyimide encapsulating layer, as disclosed by Oizumi, in the photovoltaic device of McMeekin, because as taught by Oizumi, the encapsulation layer contributes to the mechanical strength, weather resistance, gas barrier properties, etc. ([0061]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726